NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS OSVALDO PEREZ, AKA Luis                    No.    19-70844
Osvaldo Perez-Diaz,
                                                Agency No. A208-252-259
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Luis Osvaldo Perez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and

dismiss in part the petition for review.

      We do not address Perez’s contentions regarding his eligibility for asylum

because his petition arises from withholding only proceedings.

      The agency did not err in finding that Perez did not establish membership in

a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th

Cir. 2008) (holding that young men in El Salvador resisting gang violence is too

loosely defined to meet the requirement for particularity) abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013);

Arteaga v. Mukasey, 511 F.3d 940, 945 (9th Cir. 2007) (“‘Tattooed gang member’

falls outside the Ninth Circuit’s definition of social group.”).


                                           2                                   19-70844
      Substantial evidence supports the agency’s determination that Perez

otherwise failed to establish the harm he experienced or fears was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

      Thus, Perez’s withholding of removal claim fails.

      To the extent that Perez raises claims based on his family membership and

political opinion, we lack jurisdiction to consider them. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      We also lack jurisdiction to consider Perez’s contentions regarding CAT

relief because he did not raise them to the BIA. See id.; see also Segura v. Holder,

605 F.3d 1063, 1066 (9th Cir. 2010) (broad statements in the notice of appeal and

brief were insufficient to put the BIA on notice of petitioner’s claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  19-70844